DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2022 has been entered.
Status of the application
Receipt of Applicant’s claim amendments and arguments filed 10/12/2022 are acknowledged.  
In light of claim amendments, the previous Claim Objections and 112(b) rejection are withdrawn. 
In light of claim amendments, the previous 102(b) rejections are withdrawn. 
In light of filed terminal disclaimers, the previous nonstatutory double patenting rejections have been withdrawn. 
In view of claim amendments, a new grounds of art rejections are made, based on different interpretation of previously applied prior art. 
In addition to above, a new (i) Claim Objections, (ii) 112(a) written description rejection and (iii) nonstatutory double patenting rejection over the copending application are made. 




Claim objections
Claim 38 is objected to because of the following informalities: the limitation in the claim 38 is already incorporated in claim 33, and so it is duplicate. Appropriate correction is required. 
Claim Rejections - 35 USC § 112 – Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-12, 14-18 and 30-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for the claimed product. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The independent claims are drawn to a collagen scaffold comprising a self-assembly of enzyme-solubilized collagen fibers comprising tropocollagen or atelocollagen, with the recited properties. 
The dependent claims further limit the composition with the recited components or properties of the collagen scaffold. 
The independent claims 1 and 33 recite “comprising” in the preamble, and which does not exclude any other components in the claimed scaffold. 
In addition, the claimed scaffold is associated with the recited properties. However, the specification failed to describe which component(s) in the collagen scaffold are responsible in making the claimed scaffold for resistance to the degradation by synovial fluid and compressible and expandable up to about 22 mm in diameter. Since the property is concentration dependent and other components present in the scaffold, and in its absence of description, a skilled person cannot envision claimed invention. The specification is also not provided the definition of collagen scaffold and its components to achieve the recited properties.
However, it appears that there is no defined core structure for the claimed collagen scaffold.  The core structure and its components are responsible for the recited properties, and in its absence of clear definition makes the invention unpredictable, and cannot be envisioned by a skilled person in the art. 
The specification stated that there are different types of collagens, such as Type I, II, III, IV, V, X collagen. Preferably the enzyme solubilized collagen is tropocollagen or Atelocollagen rather than fibrillar collagen in order to reduce the antigenicity of the material. The collagen is isolated from a tissue source and mechanically minced and extracted as described above. Preferably the collagen is kept cold (4 deg C or on ice) during storage and throughout parts of the preparation. Based on the specification, all collages do not behave similarly. 
The specification exemplified with ECM scaffold, however, it’s description is not even provided.  So, the specification has not adequately shown sufficient description or examples for collagens, to show possession of the invention as claimed.  
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include "level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient" (MPEP 2163).
A claimed genus, in this case all possible collagens as per claim 1 may be satisfied through sufficient description of a representative number of species or disclosure of relevant, identifying characteristics such as functional characteristics coupled with a known or disclosed correlation between function and structure (MPEP 2163(3)a(II)).  The number of species that describe the genus must be adequate to describe the entire genus; if there is substantial variability, a large number of species must be described. 
The analysis for adequate written description considers the following:
(a) Actual reduction to practice; 
(b) Disclosure of drawings or structural chemical formulas; 
(c) Sufficient relevant identifying characteristics, such as (i) complete/partial structure, (ii) physical and/or chemical properties, and (iii) functional characteristics when coupled with known or disclosed correlation with structure; and 
(d) Representative number of samples.
The issue at question is in the breadth of collagen scaffold and lack of its specific core structure, and so, with all possible concentrations and with other components, will collagen scaffold be capable of show the recited property? Do applicants provide enough description for all the variable in the scaffold and their association towards the property, so that a skilled person in the art understands the claimed invention? 
(a) Actual reduction to practice and (b) disclosure of drawings or structural chemical formulas:  
The specification failed to define the core structure for the claimed collagen scaffold and the “comprising” in the claim language does not exclude other components as well. Specification just exemplified ECM scaffold. 
(c) Sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure:  
Not provided. Protein chemistry is probably one of the most unpredictable areas of biotechnology. Consequently, the effects of environment, in this case other components in the scaffold, on protein structure and function cannot be predicted. Specification failed to define the core structure and its components in it, and so a skilled person in the art can expect unpredictability for broadly claimed subject matter. 
However, there is no guidance as to which of the large genus of collagens, specifically in combinations, will have the necessary property.  There are no physical/chemical/structural features that applicants have tied to this property in a relevant teaching manner, making it impossible for an individual of ordinary skill in the art to determine which of the very large genus of claimed collagens would be effective.  Without a correlation between structure and function, the claims do little more than define the claimed invention by function.  That is not sufficient to satisfy the written description requirement.  
(d) Representative number of samples: 
Shown data is limited to ECM scaffold. The preparative method of the claimed scaffold is very generic. 
Applicants have failed to provide guidance or data or evidence as to how the skilled artisan would be able to extrapolate from the disclosure species to make and possibly use of the claimed invention. “A description of what a material does, rather than of what it is, usually does not suffice." Rochester, 358 F 3d at 923; Eli Lilly, 119 at 1568. Instead, the “disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described.”
Vas-Cath Inc. Mahurkar, 19 USPQ2d 1111, makes clear the "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116). 
Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claimed subject matter and does not reasonably convey to one skilled in the relevant art that the inventors had possession of the entire scope of the claimed invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
I. Claims 1-4, 6-12, 14-18 and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Magarian et al (The American Journal of Sports Medicine, Vol.38, No.12, 2528-2534) in view of Palmer et al (Materials, 2011, 4, 1469-1482), Vavken et al (The Journal of Arthroscopic and Related Surgery, May 2012, Vol.28, No.5, 672-680), Shortkroff et al (US 8,070,827 B2) and Abraham et al (US 5,993,844).  
For claims 1-4: 
Magarian et al teach a collagen scaffold, which is made by solubilizing bovine fascia, wherein the scaffold has 14 mm diameter and 40 mm in length. The preparation method consisting of harvesting bovine fascia and dissolving in an acidified pepsin solution at a pH 2.0 to create an atelocollagen solution, wherein the concentration of collagen is 12 mg/mL. In the neutralization step, calcium chloride is added, that means the scaffold also comprises calcium [see section Scaffold Preparation in page 2529].
Atelocollagne is one of the enzyme solubilized collagen, based on applicants specification. 
The above can be summarized as a collagen scaffold comprises atelocollagen and calcium, wherein the diameter of scaffold is 14 mm. 
The differences between Magarian et al and instant claims are as follows:
(i) Magarian et al silent on collagen concentration of up to 10 mg/mL;
(ii) Magarian et al silent on the recited properties of collagen scaffold.
With regard to (i) of above, small changes in the concentrations is considered as an optimizable parameter. Prior art teach 12 mg/mL, which was resulted from the preparative method, and can be optimized/modulated through changing the reaction conditions or increase/decrease in the input amount of source material etc. A skilled person in the art would find desired amount through a routine experimentation, and therefore it is obvious. 
Merely modifying the process conditions such as temperature and concentration is not a patentable modification absent a showing of criticality.  In re Aller, 220 F.2d 454, 105 U.S.P.Q. 233 (C.C.P.A. 1955). 

In addition, differences in concentrations of components of a formulation will not support the patentability of subject matter encompassed by the prior art. Such formulations are results-effective variables which can be optimized. In in re Boesch, 617 F.2d 272,276, 205 USPQ 215, 219 (CCPA 1980), it was held that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." Further, in In re Alter, 220 F. 2d454, 456, 105 USPQ 233,235 (CCPA 1955) the courts maintained that: "Where the general condition of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." As formulating optimal compositions for medicaments is routine in the art of pharmacology, the claims are considered to be prima facie obvious.
With regard to (ii) of above, the claim simply requires a collagen scaffold comprising atelocollagen, and the recited properties are associated with the components present in the collagen scaffold. In absence of nexus between the property and the component(s) in the scaffold in the claim language, it can be interpreted as the recited properties are associated with the atelocollagen. The disclosed 14 mm diameter in the prior art overlaps with the cited ‘up to about 22 mm’, which is interpreted as 22 mm or less. 
With regard to “has resistance to degradation by synovial fluid”, Palmer et al teach that atelocollagen scaffolds provide protection against premature degradation by synovial fluid enzymes [see abstract and, Results and Discussion]. So, it is an expected property of atelocollagen present in the claimed collagen scaffold. 
For claims 6-8:
The independent claim simply requires a collagen scaffold comprising atelocollagen, and the recited properties in claims 6-8 are associated with the components present in the collagen scaffold. In absence of nexus between the property and the component(s) in the scaffold in the claim language, it can be interpreted as the recited the properties are associated with the atelocollagen.
For claim 9:
The prior art discloses 14 mm diameter and 40 mm length for their collagen scaffold. Since diameter is applicable to a circular shapes, and therefore, the prior art scaffold is interpreted as cylindrical shape. 
For claim 10 and 11:
It appears that the desired length and diameter of scaffold can be prepared. For example, Vavken et al teach the production of collagen scaffolds, wherein a collagen slurry was made by solubilizing sterilely harvested, bovine connective tissue. The slurry was adjusted to a collagen concentration of over 10 mg/ mL. The slurry was frozen and lyophilized in a cylindrical mold to create a collagen scaffold measuring 30 mm X  22 mm in diameter. 

For claim 12:
Magarian et al teach preparation of collagen scaffold from bovine fascia. So, the band or sheet of connective tissue can be present in the knee. 
For claims 14-17 and 30-32:
Abraham et al teach a method of processing collagenous tissues for transplantation, that serves as a scaffold [col.4, lines 23-30], wherein the tissue matrix is essentially collagen with intact substantially free of glycoproteins, glycosaminoglycans, lipids, nucleic acids etc. [col.3, lines 39-51] and further suggest that the removal of non-collagenous components present in native tissue is desirable because the non-collagenous components are believed to be antigenic and will elicit a chronic inflammatory response when implanted in a host [col.1, lines 56-60]. So, one would be motivated to remove non-collagenous tissue material in the collagen tissue and to make the collagen scaffold. 
With regard to the capable of absorbing the recited blood amount, the independent claim simply requires a collagen scaffold comprising atelocollagen, and the recited properties in claims are associated with the components present in the collagen scaffold. In absence of nexus between the property and the component(s) in the scaffold in the claim language, it can be interpreted as the recited the properties are associated with the atelocollagen. 
For claim 18:
It is common practice to incorporate therapeutic proteins into collagen scaffolds. For example, Shortkroff et al teach a collagen scaffolds, both primary and secondary [see abstract, col.3, lines 15-30], wherein the scaffold further comprises drugs or growth factors or cytokines etc. Shortkroff et al suggest that addition of agents such as growth factors, cytokines and chemokines will increase cell migration, cell growth, will maintain or promote appropriate cell phenotype and will stimulate extracellular matrix synthesis. Loading the scaffold with anti-inflammatory agents or other drugs can provide a local site-specific delivery system [col. 11, lines 28-33]. Therefore, one would be motived to include a therapeutic agent in the scaffold, such as protein etc. 
Based on the above established facts from the cited prior art, it appears that all the claimed elements, i.e, applicants individual components in the collagen scaffold, properties of atelocollagen, adverse effects of non-collagenous structures if not removed, and the dimension of collagen scaffold etc., were known in the prior art, and one skilled person in the art could have combined the elements as claimed by known relationships, with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art.
The motivation to combine the art can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. See MPEP 2144.07. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention by taking the advantage of the teaching of the above cited reference and to make the instantly claimed collagen scaffold with a reasonable expectation of success. 
II. Claims 33-40 are rejected under 35 U.S.C. 103 as being unpatentable over Magarian et al (The American Journal of Sports Medicine, Vol.38, No.12, 2528-2534) in view of Shortkroff et al (US 8,070,827 B2), Palmer et al (Materials, 2011, 4, 1469-1482), and Abraham et al (US 5,993,844).  
For claims 33-35, 38 and 40:
Magarian et al disclose a collagen scaffold, which is made by solubilizing bovine fascia, wherein the scaffold has 12 mg/mL of collagen. 
The recited limitation for the formation of self-assembly of collagen fibers does not have weight, because of the product by process claim language. See MPEP 2113 [R-1]. But the prior art teaches the preparation method consisting of harvesting bovine fascia and dissolving in an acidified pepsin solution at a pH 2.0 to create an atelocollagen solution and then neutralization step. So, it means the collagen scaffold comprising atelocollagen. In the neutralization step, calcium chloride is added, that means the scaffold also comprises calcium [see section Scaffold Preparation in page 2529]. 
The above can be summarized as a collagen scaffold comprises atelocollagen and calcium, wherein the concentration of collagen content is 12 mg/mL. 
The differences between Magarian et al and instant claims are as follows:
(i) Magarian et al silent on collagen concentration of up to 10 mg/mL;
(ii) Magarian et al silent on one or more therapeutic proteins in their scaffold;
(iii) Magarian et al silent on the recited properties of collagen scaffold.
With regard to (i) of above, small changes in the concentrations is considered as an optimizable parameter. Prior art teach 12 mg/mL, which was resulted from the preparative method, and can be optimized/modulated through changing the reaction conditions or increase/decrease in the input amount of source material etc. A skilled person in the art would find desired amount through a routine experimentation, and therefore it is obvious. 
Merely modifying the process conditions such as temperature and concentration is not a patentable modification absent a showing of criticality.  In re Aller, 220 F.2d 454, 105 U.S.P.Q. 233 (C.C.P.A. 1955). 

In addition, differences in concentrations of components of a formulation will not support the patentability of subject matter encompassed by the prior art. Such formulations are results-effective variables which can be optimized. In in re Boesch, 617 F.2d 272,276, 205 USPQ 215, 219 (CCPA 1980), it was held that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." Further, in In re Alter, 220 F. 2d454, 456, 105 USPQ 233,235 (CCPA 1955) the courts maintained that: "Where the general condition of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." As formulating optimal compositions for medicaments is routine in the art of pharmacology, the claims are considered to be prima facie obvious.
With regard to (ii) of above, it is common practice to incorporate therapeutic proteins into collagen scaffolds. For example, Shortkroff et al teach a collagen scaffolds, both primary and secondary [see abstract, col.3, lines 15-30], wherein the scaffold further comprises drugs or growth factors or cytokines etc. Shortkroff et al suggest that addition of agents such as growth factors, cytokines and chemokines will increase cell migration, cell growth, will maintain or promote appropriate cell phenotype and will stimulate extracellular matrix synthesis. Loading the scaffold with anti-inflammatory agents or other drugs can provide a local site-specific delivery system [col. 11, lines 28-33]. Therefore, one would be motived to include a therapeutic agent in the scaffold, such as protein etc. 
With regard to (iii) of above, the claim simply requires a collagen scaffold comprising atelocollagen, and the recited properties are associated with the components present in the collagen scaffold. In absence of nexus between the property and the component(s) in the scaffold in the claim language, it can be interpreted as the recited properties are associated with the atelocollagen. 
In absence of nexus between the property and the component(s) in the scaffold in the claim language, it can be interpreted as the recited the compressible property is associated with the atelocollagen. 
With regard to “has resistance to degradation by synovial fluid”, Palmer et al disclose that atelocollagen scaffolds provide protection against premature degradation by synovial fluid enzymes [see abstract and, Results and Discussion]. So, it is an inherent property of atelocollagen present in the claimed collagen scaffold. 
For claim 36:
The independent claim simply requires a collagen scaffold comprising atelocollagen, and the recited property in the claim is associated with the components present in the collagen scaffold. In absence of nexus between the property and the component(s) in the scaffold in the claim language, it can be interpreted as the recited the property is associated with the atelocollagen.
For claim 37:
The prior art discloses 14 mm diameter and 40 mm length for their collagen scaffold. Since diameter is applicable to a circular shapes, and therefore, the prior art scaffold is interpreted as cylindrical shape. 
For claim 39:
Abraham et al teach a method of processing collagenous tissues for transplantation, that serves as a scaffold [col.4, lines 23-30], wherein the tissue matrix is essentially collagen with intact substantially free of glycoproteins, glycosaminoglycans, lipids, nucleic acids etc. [col.3, lines 39-51] and further suggest that the removal of non-collagenous components present in native tissue is desirable because the non-collagenous components are believed to be antigenic and will elicit a chronic inflammatory response when implanted in a host [col.1, lines 56-60]. So, one would be motivated to remove non-collagenous tissue material in the collagen tissue and to make the collagen scaffold. 
With regard to the capable of absorbing the recited blood amount, the independent claim simply requires a collagen scaffold comprising atelocollagen, and the recited properties in claims are associated with the components present in the collagen scaffold. In absence of nexus between the property and the component(s) in the scaffold in the claim language, it can be interpreted as the recited the properties are associated with the atelocollagen.
Based on the above established facts from the cited prior art, it appears that all the claimed elements, i.e, applicants individual components in the collagen scaffold, properties of atelocollagen, adverse effects of non-collagenous structures if not removed etc., were known in the prior art, and one skilled person in the art could have combined the elements as claimed by known relationships, with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art.
The motivation to combine the art can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. See MPEP 2144.07. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention by taking the advantage of the teaching of the above cited reference and to make the instantly claimed collagen scaffold with a reasonable expectation of success. 
Nonstatutory Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
I. Claims 1-4, 6-12, 15-18 and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of US copending application number 17/519,109 (herein after ‘109). 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons: 
For claims 1-4, 7-8, 14-17 and 30-32: 
Claim 1 of ‘109 discloses a collagen scaffold comprising: a self-assembly of collagen fibers, calcium, less than about 50,000 ng/g of DNA, less than about 5,000 uM/g of phospholipids, less than about 2,000 ug/g of GAG, less than about 25 ug/g of nucleic acids, wherein the collagen scaffold is expandable and compressible, and wherein the collagen scaffold is capable of absorbing at least 3ml of blood and resistance to degradation by synovial fluid. 
Claim 3 of ‘109 discloses collagen scaffold comprises atelocollagen. 
For claim 6:
The scaffold of ‘109 is interpreted as sponge, based on the expandable, compressible and absorbing properties. 
For claim 9:
Claim 5 of ‘109 disclose that the collagen scaffold is cylindrical.
For claims 10-11:
The ‘comprising’ language does not exclude properties of the scaffold. So, the specification is taken for the guidelines to define its properties. According to the disclose of ‘109, the scaffold is about 22 mm in diameter and about 30 mm in length [see Table 1].
For claim 12:
Claim 2 of ‘109 discloses that the collagen scaffold of claim 1, wherein the collagen scaffold comprises collagen obtained from a bovine knee.
For claim 14:
Claim 4 of ‘109 discloses that the collagen scaffold of claim 1, further comprising a therapeutic protein.
Accordingly, claims are anticipated by the claims of ‘109. 
II. Claims 33-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of US copending application number 17/519,109 (herein after ‘109). 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons: 
For claims 33-35 and 39: 
Claim 1 of ‘109 discloses a collagen scaffold comprising: a self-assembly of collagen fibers, calcium, less than about 50,000 ng/g of DNA, less than about 5,000 uM/g of phospholipids, less than about 2,000 ug/g of GAG, less than about 25 ug/g of nucleic acids, wherein the collagen scaffold is expandable and compressible, and wherein the collagen scaffold is capable of absorbing at least 3ml of blood and resistance to degradation by synovial fluid.
Claim 3 of ‘109 discloses collagen scaffold comprises atelocollagen. 
For claim 36:
The scaffold of ‘109 is interpreted as sponge, based on the expandable, compressible and absorbing properties. 
For claim 37:
Claim 5 of ‘109 disclose that the collagen scaffold is cylindrical.
For claim 38 and 40:
Claim 4 of ‘109 discloses that the collagen scaffold of claim 1, further comprising a therapeutic protein.
Accordingly, claims are anticipated by the claims of ‘109. 
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDHAKAR KATAKAM whose telephone number is (571)272-9929. The examiner can normally be reached 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUDHAKAR KATAKAM
Primary Examiner
Art Unit 1658



/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658